Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/18/2022.  Presently claims 1-18 are pending.
Claim 1 rejected under Claim Rejections - 35 USC § 112 because the claim introduce a new matter.

Response to Arguments
Drawings objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments, however new Claim Rejections -35 U.S.C. 112(b) have been presented based upon the Applicant’s amendments.
Applicant's arguments filed 01/18/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “Qui and Wade are completely devoid of any teaching or suggestion of using a rubberlike member to secure the storage container to the grinder. Qui does a cup shaped member, however, the structure is constructed of hard material to plug a round hole in the storage container and does not in any way, shape or form hold the storage container to the grinder for snap together construction. Qui utilizes 

In response to this argument, the Applicant argument is relied on the new limitation of “a rubberlike”,
it is unclear what is meant by “a rubberlike”, the entire specification is silent regarding “a rubberlike”;
the Applicant should relied only on the Applicant’s disclosure that originally filled and no new matter should be introduced (please see Claim Rejections - 35 USC § 112 below).
Accordingly, this argument is not persuasive.

Applicant argued that “Gorodetzer adds nothing to Qui or Wade, and simply makes the combination of the references even more unlikely and disabling to each respective device as the third embodiment is added. Gorodetzer simply adds bearings to the grinder. No mention is made of a snap together assembly that utilizes a rubberlike member to attach portions of the device together while also providing a seal against spillage and air intrusion. Thus, the combination must fail because the structure and the function of the structure in the present device is not found at all in the cited references”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Gorodetzer does not adds bearings to the grinder, because the Examiner take only the teaching of “said top surface of said body portion includes a pair of magnets; and wherein said shoulder of said lid member includes a magnetic material positioned”; and the motivation statement of previous Non-final rejection page 13 clearly recited that. 
There is no bearings been added to the grinder;
Further, the Applicant argument is relied on the new limitation of “a rubberlike”,
it is unclear what is meant by “a rubberlike”, the entire specification is silent regarding “a rubberlike”;
the Applicant should relied only on the Applicant’s disclosure that originally filled and no new matter should be introduced.
Accordingly, this argument is not persuasive.

Specification
The amendment filed 01/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“a rubberlike”,
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, there is no written description regarding “a rubberlike”, Instead in the specification submission on 05/22/2020, in paragraph 0032: is described as “The cup seal is constructed from a polymeric material such as rubber, silicone or the like ". 

Therein, the amended claims 16 has introduce a new matter.
Claims 2-18 are rejected because they depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 19 the phrase “said seal member being constructed from a rubberlike polymeric material” render the claim indefinite because it is unclear what is meant by “rubberlike”;
As best understood and for the purpose of the Examination the Examiner interpreted “said seal member being constructed from a rubberlike polymeric material” as “said seal member being constructed from a polymeric material”.
Claims 2-18 are rejected because they depend from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US20180199759A1) in view of Wade (US20140070038A1).

Regarding claims 1 and 5, Qiu disclose a grinder assembly is capable to grind a herb (abstract) comprising: 
a body portion (fig.1: (20)) (paragraph 0026), 
said body portion is a cup shaped member including a first internal bore (see fig.2 below) extending inwardly along a longitudinal centerline of said body portion, 
said first internal bore terminating in a flat bottom (see fig.2 below) including a plurality of lower grinding members (fig.2: (203)) extending into said first internal bore (paragraph 0032), 

a lower surface (fig.3: bottom surface (208)) oriented to be perpendicular to said longitudinal centerline (paragraph 0032), 
an outer continuous surface (see fig.2 below) extending between said upper surface and said lower surface, 
a bottom portion of said body portion including a storage pilot (see fig.3 below) extending outwardly from said bottom portion of said body portion and sized to slip fit into an inner bore (fig.2: (303)) of a storage container (fig.2: (30)) (paragraph 0036), 
said storage pilot (see fig.3 below) including a groove (see fig.3 below) extending around the circumference of said storage pilot and sized to cooperate with a seal member (figs.2-3: (304)) (paragraphs 0036-0037), 
said seal member (figs.2-3: (304)) being  sized to fit partially into said groove extending around said storage pilot (see fig.3 below), 
a portion of said seal member (figs.2-3: (304)) extending outwardly and unguided from said groove beyond the diameter of said storage pilot (see fig.3 below);
to create an interference fit between said storage pilot (see fig.3 below) and said inner bore (fig.2: (303)) of said storage container to provide snap together assembly between said body portion and said storage container (paragraphs 37 and fig.4: the connection between element (304) and storage pilot); 
a lid member (fig.1: (10)), 
said lid member includes a cap portion (fig.1: element (10) is the cap), 
a first pilot portion and a grinding plate portion (see fig.3 below), 

said grinding plate portion forming an end surface (see fig.3 below) of said first pilot portion and including a plurality of outwardly extending upper grinding members (fig.3: (102)) that are sized and distributed about said grinding plate to fit between said lower grinding members when said lid member is rotated within said body portion (paragraph 0046 and fig.4); and a storage container, 
said storage container (figs.2-3: (30)) is cup shaped, having a bottom wall and an upstanding and continuous side wall terminating in a top rim forming said storage container inner bore (fig.2 and 4: (303)).

Regarding claims 1 and 5 Qiu does not disclose said seal member being constructed from a rubberlike polymeric material, wherein said polymeric material is silicone.








    PNG
    media_image1.png
    791
    713
    media_image1.png
    Greyscale

























    PNG
    media_image2.png
    735
    696
    media_image2.png
    Greyscale





















Wade teaches a grinder assembly that capable for grinding a herb (paragraph 0001), comprising:
 a body portion (fig.15: (422) having a seal member (fig.15: (427)) being constructed from a polymeric material, wherein said polymeric material is silicone (paragraph 0052).

The prior art of Qiu is concerned about the problem of leaking of ground material from the grinder (paragraph 0050); and 
The prior art of Wade is concerned about the problem of leaking of ground material from the grinder (paragraph 0050);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Qiu to have the seal member being constructed from a polymeric material, wherein said polymeric material is silicone as taught by Wade in order to prevent the leaking of the ground material (Wade :paragraph 0052); and to avoid a damage to the apparatus, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Qiu disclose wherein said seal member (fig.3: (304)) is a cup seal.  

Regarding claim 3, Qiu disclose wherein said cup seal (fig.4: (304)) is oriented so that a free end (fig.3: the top of the element (304)) of said cup seal extends toward said bottom portion of said body portion (fig.4: (20)).

Regarding claim 6, Qiu disclose wherein said upper grinding members (fig.3: (102)) and said lower grinding members (fig.2: (203)) are provided in the shape of truncated pyramids.  
Regarding claim 7, Qiu disclose wherein a plurality of apertures (fig.3: (205)) are provided between said lower grinding members to allow a ground up material to pass through flat bottom of said first internal bore of said body portion into said storage container (paragraph 0046)).

Regarding claim 8, Qiu disclose wherein said storage pilot portion of said body portion includes a lower bore (see fig.3 above) axially aligned with said upper internal bore and extending toward said upper bore, increasing the size of said storage container.  

Regarding claim 12, Qiu disclose wherein said cup seal is constructed and arranged to maintain a sealed environment within said storage container when said storage container, said body portion, and said lid member are fully engaged with respect to each other (fig.1).  

Regarding claim 13, Qiu disclose wherein said top rim of said storage container is rounded to cooperate with said seal member (fig.4: see the taper portions between element (303) and (304)).  

Regarding claim 14, Qiu disclose wherein said top rim is tapered from an inside surface to an outside surface to cooperate with said seal member (fig.4: see the taper portions between element (303) and (304)).  

Regarding claim 15, Qiu disclose wherein said top rim includes an enlarged rounded shape over which said seal member passes during assembly to create a better grip between said body portion and said storage container (fig.4: see the taper portions between element (303) and (304)).  

Regarding claim 16, Qiu disclose wherein said storage container side wall (fig.4: 30)) is constructed to include a thinner side wall than a side wall of said body portion (fig.4: (20)) for increased storage of ground material.  

Regarding claim 18, Qiu disclose wherein said cap portion of said lid member (fig.1: (10)) is the same diameter as said body portion (fig.1: (20)) outer surface.

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Qiu (US20180199759A1) in view of Wade (US20140070038A1) as applied to claim 1 above, and further in view of Gorodetzer (US20200237158A1).

Regarding claims 9-11, Qiu disclose wherein said top surface of said body portion includes a magnet (fig.4: (202)) embedded to be flush with said top surface; and 
  
Regarding claim 9, Qiu disclose wherein said top surface of said body portion includes a pair of magnets embedded to be flush with said top surface, and 
said lid member includes a magnetic material (fig.4: (103)) positioned to interact with said magnets positioned in said top surface of said body portion;
wherein said magnetic material is at least one magnet (paragraph 0031).  

Qiu in view of Wade does not disclose said top surface of said body portion includes a pair of magnets; and wherein said shoulder of said lid member includes a magnetic material positioned.

Gorodetzer teaches a herb grinder assembly (abstract), comprising:
an body portion (fig.3: (210)) including a pair of magnets (fig.3: (242) and (244));
a member (fig.3: (110)) covering  the body portion (fig.3: (210)), and 
a shoulder of said member includes a magnetic (fig.3: (252) and (254)) material positioned to interact with said magnets (fig.3: (242) and (244)) positioned in said top surface of said body portion;
wherein said magnetic material is at least one magnet (paragraph 59).

Both of the prior arts of Qiu and Gorodetzer are related to a herb grinder assembly;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective said top surface of said body portion includes a pair of magnets; and wherein said shoulder of said lid member includes a magnetic material positioned filing date of the claimed invention to modify the grinder of Qiu to have as taught by Gorodetzer, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 17, Gorodetzer teaches wherein said storage container is constructed from metal (paragraphs 0044 and 0056).  

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./Examiner, Art Unit 3725  
                                                                                                                                                                                                      /JESSICA CAHILL/Primary Examiner, Art Unit 3753